702 N.E.2d 1076 (1998)
Kathleen DEIBLE, Appellant (Plaintiff below),
v.
Steven POOLE, Appellee (Defendant below).
No. 45S03-9812-CV-762.
Supreme Court of Indiana.
December 10, 1998.
Charles R. Deible, Hammond, for appellant.
Robert M. Green, Timothy M. Swan & Associates, Merrillville, Richard M. Davis, Kevin G. Kerr, Hoeppner, Wagner & Evans, Valparaiso, for appellee.

ON PETITION TO TRANSFER
PER CURIAM.
This matter comes before the Court on Appellee's petition to transfer from Deible v. Poole, 691 N.E.2d 1313 (Ind.Ct.App.1998). Pursuant to Indiana Rule of Appellate Procedure 11(B)(3), we grant transfer and expressly adopt the majority opinion of the Court of Appeals. The case is remanded to the trial court in accord with that opinion.
SHEPARD, C.J., and DICKSON, SULLIVAN, SELBY and BOEHM, JJ., concur.